DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (U.S. Patent Application Publication No. 2012/0242955 A1), in view of Norimasa Satake (U.S. Patent Application Publication No. 2012/0200824 A1), and further in view of Baranton et al. (U.S. Patent Application Publication No. (2015/0109578A1).
6.	Regarding Claim 1, Yoshino discloses An ophthalmologic apparatus (see FIG. 1 wherein object 3 is ophthalmologic apparatus.) comprising: 	each of the imaging portions corresponding to each of the eye information obtaining portions and configured to capture a subject eye image of each of the subject eyes; (see FIG. 3A, 3B, and 3C wherein the camera is used to capture image of an eye.)	a reference calculator configured to obtain a three-dimensional reference position in each of the subject eye images captured by each of the imaging portions; (paragraph [0032] reciting “FIGS. 3A to 3C show examples of an anterior-segment observation screen displayed on the monitor 8. FIG. 4 shows an example of a fundus observation screen displayed on the monitor 8. The controller 80 electronically creates and displays a reticle (an alignment mark) LT as an alignment reference at a predetermined position on the screen of the monitor 8. The controller 80 also electronically creates and displays an alignment index A1 on the screen of the monitor 8 so that a relative distance between the alignment index A1 and the reticle LT changes based on the detected misalignment in the XY direction. Further, the controller 80 displays indicators G representing misalignment in the Z direction and increases/decreases the number of indicators G based on the detected misalignment in the Z direction. In the present embodiment, an alignment completion position (an alignment reference position) of the photographing part 3 with respect to the examinee's eye E in the Z direction is changed according to the position of the photographing optical axis (optical axis L1) of the photographing part 3 with respect to the eye E. In the present embodiment, consequently, the alignment completion position in the Z direction is changed according to the misalignment in the XY direction.”  	A1 is a 3D reference object for alignment purposes.  The alignment between LT and A1 corresponds to both the XY alignment and the Z alignment.  Thus, A1 represents a 3D reference marker. Controller 80 corresponds to the reference calculator.)	an inclination calculator configured to obtain inclination information indicating inclination of relative positions of the subject eyes from the obtained three-dimensional reference positions in the subject eye images; ((paragraph [0032] reciting “FIGS. 3A to 3C show examples of an anterior-segment observation screen displayed on the monitor 8. FIG. 4 shows an example of a fundus observation screen displayed on the monitor 8. The controller 80 electronically creates and displays a reticle (an alignment mark) LT as an alignment reference at a predetermined position on the screen of the monitor 8. The controller 80 also electronically creates and displays an alignment index A1 on the screen of the monitor 8 so that a relative distance between the alignment index A1 and the reticle LT changes based on the detected misalignment in the XY direction. Further, the controller 80 displays indicators G representing misalignment in the Z direction and increases/decreases the number of indicators G based on the detected misalignment in the Z direction. In the present embodiment, an alignment completion position (an alignment reference position) of the photographing part 3 with respect to the examinee's eye E in the Z direction is changed according to the position of the photographing optical axis (optical axis L1) of the photographing part 3 with respect to the eye E. In the present embodiment, consequently, the alignment completion position in the Z direction is changed according to the misalignment in the XY direction.”  
The inclination information is represented by the G indicators and the distance between the A1 and LT.  Thus the system calculates the difference in inclination between A1 and LT based on the G indicators and conspicuous distance differences between the A1 and LT.  Controller 80 also performs inclination calculator functions.)	and a notification portion configured to notify the obtained inclination information. (see FIG 3A, 3B, and 3C wherein the G indicators and distance difference between A1 and Lt corresponds to the modification of the inclination difference between A1 and LT.  The screen is a notification portion that displays the indicators, etc.)	While not explicitly disclosed by Yoshino, Satake discloses eye information obtaining portions, each of the eye information obtaining portions corresponding to each of subject eyes of a subject and configured to obtain information on each of the subject eyes; (paragraph [0037] reciting “The front observation optical system 200 is placed to obtain a front image of the fundus Ef. The front observation optical system 200 is configured as, for example, a scanning laser ophthalmoscope (SLO). The observation optical system 200 includes, for example, an optical scanner and a second light receiving device. The optical scanner two-dimensionally scans a fundus with measurement light (e.g., an infrared light) emitted from a light source. The second light receiving device receives a fundus reflection light through a confocal aperture arranged in a position substantially conjugated with the fundus.”  
Scanning eye corresponds to obtaining eye information for an eye.)	imaging portions, each of the imaging portions corresponding to each of the eye information (see FIG. 2 wherein the camera and optical scanner 108; paragraph [0043] reciting “The anterior segment observation (photographing) optical system 80 for photographing an anterior segment of an examinee's eye includes a relay lens 84, and a two-dimensional photographing device (light receiving device) 85 having infrared region sensitivity.” 	Thus scanner for obtaining eye information and imaging (photographing) portion are both working in the same system on the same eye.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshino with Satake so that the imaging device can capture both the image of the system and perform a scan of the eye to obtain eye information  This allows the system to perform more efficiently and solve multiple problems and obtains multiple data at once without the user having to move from a first machine to a second machine.
While the combination of Yoshino and Sataka does not explicitly disclose, Baranton discloses on each and each of (see FIG. 9 wherein a system 32 and 42 are each designed for a left and right eye, respectively.  Therefore, the system in Yoshino and Satake can be modified so that the system is a dual system that is used to capture eye information and to photograph the eye in a dual manner.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshino and Satake with Baranton so that the imaging device is constructed to perform imaging and scanning of both eyes simultaneously.  This modification beneficially allows the user and operation to not have to switch from a first physical machine to another physical machine to move machine from first eye to second eye.  7.	Regarding Claim 2, Yoshino further discloses The ophthalmologic apparatus according to claim 1, wherein the notification portion is configured to notify the inclination information when the inclination information exceeds a reference value (paragraph [0039] reciting “… Based on the Z-direction alignment deviation amount, the controller 80 electronically displays the indicators G representing the Z-direction alignment state on the right and left sides of the reticle LT displayed on the monitor 8. The number of displayed indicators G is increased or decreased according to the Z-direction alignment deviation amount. …”) 
Satake further discloses while the eye information obtaining portions are obtaining the information on the subject eyes. (paragraph [0037] reciting “The front observation optical system 200 is placed to obtain a front image of the fundus Ef. The front observation optical system 200 is configured as, for example, a scanning laser ophthalmoscope (SLO). The observation optical system 200 includes, for example, an optical scanner and a second light receiving device. The optical scanner two-dimensionally scans a fundus with measurement light (e.g., an infrared light) emitted from a light source. The second light receiving device receives a fundus reflection light through a confocal aperture arranged in a position substantially conjugated with the fundus.”  
Scanning eye corresponds to obtaining eye information for an eye.)Allowable Subject Matter
8.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: Claim 3 recites the limitation wherein the notification portion comprises a plurality of reference values that correspond to operations of the eye information obtaining portions which is not disclosed by any of the cited references.  10.	Claim 4 recites the limitation further comprising reference projection portions, each of the reference projection portions corresponding to each of the subject eyes and configured to project a light for forming a bright spot image to each of the subject eyes, wherein the reference calculator is configured to obtain the three-dimensional position of the bright spot image in each of the subject eye images and set the obtained three-dimensional position as the three-dimensional reference position which is not disclosed by any of the cited references. 
11.	Claims 5 and 6 depend from claim 4.

CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611